DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and species Group 5 in the reply filed on 1/24/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because each invention would cause the examiner to employ a separate text search and search query for each invention and species creating a burdensome search (example Invention II requires search specific terms of “indicator lamp” and “overhead obstacle” not required by Invention I).  Note that these are non-limiting examples of the search examination burden for the patentably distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/22.
Specification
The disclosure is objected to because of the following informalities: The specification does not provide a reference number for the controller recited in paragraph [0038].  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller must be shown or the feature(s) canceled from the claim(s).  The examiner notes that while Figure 1 shows a control system (12) no “controller” is identified.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving components” and “input implement” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 7-49360).  JP 7-49360 discloses a vehicle chassis 1; 
a lifting assembly 10, secured to the vehicle chassis; 
a work platform 11, attached to the lifting assembly, the work platform including a floor structure, as best seen in Figure 3, a safety rail coupled (via connecting components) with the floor structure and defining a personnel work area, and a control panel area,
 
    PNG
    media_image1.png
    501
    629
    media_image1.png
    Greyscale
the control panel area including a sensor support bar separate from the safety rail and having a top crossbar extending along a width dimension and sidebars extending 
    PNG
    media_image2.png
    501
    669
    media_image2.png
    Greyscale
 wherein the sidebars define a width of the control panel area and include respective bent sections; 
a control box 14, disposed in the control panel area, the control box including an operator input implement 26; 
driving components 26, cooperable with the lifting assembly for lifting and lowering the work platform; 
a sensor, as best seen in Figure 2, positioned adjacent the control panel area, the sensor including a transmitter unit 39, mounted on one of the bent sections on one side of and above the control box 14, and on a control box side of the sidebars and a receiver unit 41, mounted on the other of the bent sections on an opposite side of and 
a controller, as best seen in Figure 4, communicating with the driving components, the control box, and the sensor, the controller controlling operation of the driving components based on signals from the operator input implement and the sensor.  

Regarding claim 2 JP 7-49360 discloses wherein the controller is programmed to shut down the driving components when the light beam from the transmitter unit is not received by the receiver unit, as recited in paragraphs [0023] and [0024].  
Regarding claim 3 JP 7-49360 discloses wherein the controller is programmed to modify operating parameters of the driving components when the light beam from the transmitter unit is not received by the receiver unit, as recited in paragraphs [0023] and [0024].  
  
Regarding claim 8 JP 7-49360 discloses wherein the controller is programmed to prevent operation of the driving components when the receiver unit does not detect the light beam, as recited in paragraph [0024].    
Regarding claim 10 JP 7-49360 discloses, wherein the sensor comprises a first housing in which the transmitter unit is disposed and a second housing in which the receiver unit is disposed, wherein the first and second housings include respective 
 
    PNG
    media_image3.png
    556
    670
    media_image3.png
    Greyscale
 
Regarding claim 11 JP 7-49360 comprising a window opening in each of the first and second housings and a window disposed in each of the window openings, wherein the windows are positioned adjacent the transmitter unit and the receiver unit, respectively, as recited in paragraph [0014].  
Regarding claim 15 JP 7-49360 discloses 172876410a vehicle chassis 1; 
a lifting assembly 10, secured to the vehicle chassis; 
a work platform 11, attached to the lifting assembly, the work platform including a floor structure, as best seen in Figure 3, a safety rail, as best seen in the marked-up 
a control box 14, disposed in the control panel area, the control box including an operator input implement 26; 
driving components 26, cooperable with the lifting assembly for lifting and lowering the work platform, as recited in paragraph [0026]; 
an opto-electric sensor positioned adjacent the control panel area, the sensor being configured to detect an object entering the control panel area; 
and a controller, as best seen in Figure 4, communicating with the driving components, the control box, and the sensor, the controller controlling operation of the driving components based on signals from the operator input implement and the sensor.  
Regarding claim 16 JP 7-49360 discloses the sensor comprises: a transmitter housing mounted to the safety rail on one side of the control box, as best seen in Figure 2; 

    PNG
    media_image4.png
    556
    670
    media_image4.png
    Greyscale

a receiver housing mounted to the safety rail on an opposite side of the control box; 
a transmitter unit 39, disposed in the transmitter housing; and 
a receiver unit 41, mounted in the receiver housing, the transmitter unit emitting a light beam across the control panel area to the receiver unit, as best seen in Figure 2 and as recited in paragraph [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 7-49360).  JP 7-49360 as advanced above discloses a receiver unit but fails to disclose two receiver units.  The examiner notes that multiple receivers allow for additional signals to be received allow for an apparatus to have increased functions. Although the JP 7-49360 does not disclose an additional receiver unit, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of JP 7-49360 comprise two receiver units so as to allow for additional signals to be received to allow for an apparatus to have increased functions such as a back-up or the like.
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 7-49360) in view of Lombardo et al. (20160075543).  JP 7-49360 as advanced above fails to disclose a controller to prevent operation when a sensor/light beam is not detected.  Lombardo et al. teaches the utility of wherein the controller is programmed to prevent operation of the driving components when on or both of the receiver units do not detect the sensor/light beam, as recited in paragraph [0009].  The use of a controller being programmed to prevent operation is used in the art to prevent injury to a user and damage to the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the controller of the apparatus of JP 7-49360 to prevent operation of the driving components with the light beam is not detected as taught by Lombardo et al. so as to prevent injury to a user and damage to the apparatus.

Regarding claim 7  JP 7-49360 in view of Lombardo et al. as advanced above is silent towards wherein the predetermined period of time is at most one second.  The examiner takes OFFICIAL NOTICE that having the controller is programmed to automatically reverse a last operation by the driving components when one or both of the receiver units do not detect the light beam/sensor for at most one second is used in the art to quickly reverse operations that may be causing injury or damage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermine time of  JP 7-49360 in view of Lombardo et al. be at most one second so as to  quickly reverse operations that may be causing injury or damage. 
Regarding Claim 9 Lombardo et al. discloses teaches the utility of override switch as recited in paragraph [0008].  The use of an override switch is used to interrupt the current function and operation of an apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of JP 7-49360 with an override switch as taught by Lombardo et al. so as to interrupt the current function and operation of an apparatus.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10124999. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims of Puszkiewicz et al. 10124999 discloses at least each limitation of the application claims 1-12, 15 and 16 including but not limited to a vehicle chassis; a lifting assembly secured to the vehicle chassis; a work platform attached to the lifting assembly, the work platform including a floor structure, a safety rail coupled with the floor structure and defining a personnel work area, and a control panel area, the control panel area including a sensor support bar separate from the safety rail and having a top crossbar extending along a width dimension and sidebars extending substantially perpendicularly from the top crossbar, wherein the sidebars define a width of the control panel area and include respective bent sections; a control box disposed in the control panel area, the control box including an operator input implement; driving components cooperable with the lifting assembly for lifting and lowering the work platform; a sensor positioned adjacent the control panel area, the sensor including a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634      
                                                                                                                                                                                                  /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634